DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and abstract of the specification, in the submission dated 7/18/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1, 3-4, 8, 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a desktop 3D display system, comprising: a 2D image display module configured to receive and display an integral imaging source; a viewing angle directing module provided on the 2D image display module and configured to direct a light emitted by the integral imaging source displayed on the 2D image display module; a light modulating module provided on the viewing angle directing module and configured to modulate the light directed by the viewing angle directing module and reconstruct a 3D image; wherein the display system further comprises a rotating module to enable the 2D image display module, the viewing angle directing module, and the light modulating module to rotate synchronously, and a rotational angular speed of the synchronous rotation is associated with a switching speed of the integral imaging source displayed on the 2D image display module; wherein the viewing angle directing module comprises a viewing angle directing layer formed by arranging a plurality of directing units, the directing unit comprises a modulating hole, an aperture, and a lens hole, the modulating hole is configured to direct the light emitted by the integral imaging source displayed on the 2D image display module, the aperture and the lens hole are configured to cooperatively fix the light modulating module; wherein the integral imaging source consists of multiple-frame element image arrays; each frame element image array corresponds to a 3D image information within a viewing area defined by a horizontal viewing angle ϴh, and a vertical viewing angle ϴv; wherein each frame element image array is generated by encoding a plurality of element images; each element image comprises a portion of the 3D image information corresponding to the element image arrays; wherein the light modulating module comprises a lens array; the lens array comprises a plurality of lenses arranged corresponding to the directing units;  the prior art fails to teach or reasonably suggest,  that the light modulating module further comprises a display optimizing module provided above the lens array and configured to reproduce a complete continuous 3D image, in combination with the other limitations of claim 1.
Claims 3-4, 8, 10-15 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 16 is allowable over the prior art of record for at least the reason that even though the prior art discloses a desktop 3D display method, comprising: receiving and displaying an integral imaging source on a 2D image display module; directing a light emitted by the integral imaging source via a viewing angle directing module; modulating the light directed by the viewing angle directing module and reconstructing a 3D image via a light modulating module; rotating the 2D image display module, the viewing angle directing module, and the light modulating module synchronously via a rotating module, wherein a rotational angular speed of the synchronous rotation is associated with a switching speed of the integral imaging source displayed on the 2D image display module; directing the light emitted by the integral imaging source displayed on the 2D image display module via a modulating hole of a viewing angle directing layer of the viewing angle directing module that is formed by arranging a plurality of directing units, the directing unit comprising the modulating hole, an aperture, and a lens hole, wherein the aperture and the lens hole are configured to cooperatively fix the light modulating module; wherein the integral imaging source consists of multiple-frame element image arrays; each frame element image array corresponds to a 3D image information within a viewing area defined by a horizontal viewing angle ϴh and a vertical viewing angle ϴv; wherein each frame element image array is generated by encoding a plurality of element images; each element image comprises a portion of the 3D image information corresponding to the element image arrays; wherein the light modulating module comprises a lens array; the lens array comprises a plurality of lenses arranged corresponding to the directing units;  the prior art of record fails to teach or reasonably suggest,  that the light modulating module further comprises a display optimizing module provided above the lens array and configured to reproduce a complete continuous 3D image, in combination with the other limitations of claim 16.
Claim 17 is allowable over the prior art of record for at least the reason that even though the prior art discloses a desktop 3D display system, comprising: a 2D image display module configured to receive and display an integral imaging source; a viewing angle directing module provided on the 2D image display module and configured to direct a light emitted by the integral imaging source displayed on the 2D image display module; a light modulating module provided on the viewing angle directing module and configured to modulate the light directed by the viewing angle directing module and reconstruct a 3D image; wherein the display system further comprises a rotating module to enable the 2D image display module, the viewing angle directing module, and the light modulating module to rotate synchronously, and a rotational angular speed of the synchronous rotation is associated with a switching speed of the integral imaging source displayed on the 2D image display module; wherein the viewing angle directing module comprises a viewing angle directing layer formed by arranging a plurality of directing units, the directing unit comprises a modulating hole, a aperture, and a lens hole, the modulating hole is configured to direct the light emitted by the integral imaging source displayed on the 2D image display module, the aperture and the lens hole are configured to cooperatively fix the light modulating module; wherein the integral imaging source consists of multiple-frame element image arrays; each frame element image arrays corresponds to a 3D image information within a viewing area defined by a horizontal viewing angle ϴh and a vertical viewing angle ϴv; wherein each frame element image array is generated by encoding a plurality of element images; each element image comprises a portion of the 3D image information corresponding to the element image arrays,  the prior art fails to teach or reasonably suggest,  that equations (1), (2), (3) and (4) are satisfied in combination with the other limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2013/0176193) discloses a combined-screen-based multi-pitching angle suspended panoramic space 3D display device comprising: a combined deflective diffusing screen, a high speed projector, an image control module, a rotation detecting module, a motor and a drive mechanism. The high speed projector projects the composite images of the 3D objects of different pitching angles and horizontal 360o FOV to different areas of the combined deflective diffusing screen. Each area of the combined deflective diffusing screen controls the deflecting angle and the scattering angle in the vertical direction and the diffusing angle in the horizontal direction, ensuring that the eyes of the surrounding viewers of different height levels can see the 3D images corresponding to their respective positions, representing the 3D scene suspended over the combined deflective diffusing screen.
Liu et al. (US 2014/0204185) discloses a  multi-pitching angle suspended space 3D display device with 360o FOV, comprising: a transmitted composite deflective diffusing screen, a high speed projector, an image generator, a detecting module and a rotating drive mechanism. The high speed projector projects the composite images of the 3D objects of different pitching angles and horizontal 360o views to the composite deflective diffusing screen that rotates at a high speed. The composite deflective diffusing screen is able to control the vertical deflecting and scattering angles and horizontal diffusing angle for incident rays with different angles, allowing the surrounding viewers at different height levels to see the images corresponding to their viewpoints, making the displayed 3D objects suspended over the composite deflecting scattering screen, of which the position does not change as the height of the viewpoint changes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872